DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/11/2021 has been entered.

Allowable Subject Matter
Claims 1 and 3-12 are allowed. 
The claims in this application have been allowed because the prior art of record fails to disclose either singly or in combination the claimed system and associated method of regulations of a patient’s blood sugar.
The closest prior art of record is Cambridge Enterprise Limited (GB 2436873, hereinafter “Cambridge”) and Hovorka et al (“Nonlinear model predictive control of glucose concentrations in subjects with type 1 diabetes”, 2004, hereinafter “Hovorka”).
However, these reference(s) do/does not disclose the system or associated method as claimed or described above.
Regarding claim(s) 1 and 9, the closest prior art of record fails to teach among all the limitations or render obvious the claimed step of estimating parameters of the differential equation system by minimization of a quantity representative of an error, during a past observation period, between the patient’s blood sugar as estimated based on the physiological model and the patient’s blood sugar as measured by the sensor, the parameters being determined using an algorithm for solving problems of parameter optimization by minimization of a cost function; and estimating initial values of the state variables by minimization of the quantity, wherein the initial values are determined using 
The closest prior art of Hovorka discloses a model (see Fig. 4) for the predictive control of glucose concentration in subjects with type 1 diabetes, the model comprising a differential equation system describing the time variation of a plurality of state variables (see section 2, “Model of glucose and insulin kinetics”); and implementing a step of automatic calibration of the physiological model (see section 3.2, “Bayesian parameter estimation”) comprising a step of estimation of initial values of the state variables by minimization of a quantity representative of the error (see equation (8)), during a past observation period, between the patient’s blood sugar estimated based on the physiological model and the patient’s blood sugar measured by the sensor.
However, this model does not appear to disclose the steps as described above.



Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J MEDWAY/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        01/13/2021